Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bachmutsky et al. (US 2020/0296572) in view of Polehn et al. (US 10,123,202).

Regarding claim 1, Bachmutsky discloses 
At least one computer-readable memory carrying instructions to be executed by at least one processor, wherein the instructions are performing a method for accessing wireless communications services (¶ [0066]: the computer program instructions may also be stored in a tangible computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instructions which implement the functions/acts specified in the block diagrams and/or flowchart block or blocks), the method comprising:
receiving, at a first mobile device, a request to share a service of the first mobile device with a second mobile device (Fig. 3B, ¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications);
transmitting, to a server associated with a telecommunications service provider, a service sharing message (¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354 ... such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications) for validation (¶ [0032]: upon receiving the guest's credentials, registration of the guest user and remote provisioning for the vSIM may be performed upon authenticating the guest user, whereby a temporary phone number and IP address is allocated) based on one or more parameters associated with the first mobile device (¶ [0032]: the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device),
wherein the service sharing message comprises at least a portion of information received with the request to share the service of the first mobile device with the second mobile device (¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications); and
wherein the service sharing message comprises a service sharing feature tag including a ... identification code associated with the second mobile device (¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications), the sharing feature tag being configured for use by the server (¶ [0030]: The host subscriber initiates a request 306 for instantiation of a vSIM or soft SIM for service sharing using the subscriber's device, which may be propagated to and received by an appropriate control and management node of the service provider network as set forth in block 402. In one variation, such a request may include or identify a specific service to be shared, time duration for sharing, among other parameters, indicia, etc. Further, the service provider network 304 may engage (optionally or otherwise in one example implementation) in a suitable authentication/authorization procedure to verify that the host subscriber is authorized for service sharing and vSIM instantiation (blocks 308, 404)) to route the service sharing message to a permission grant server and third party call processor (PGSP/3CP) node (¶ [0037]: With respect to the registration of the shared service user and device in one implementation of the present invention, invoking a remote provisioning mechanism for the soft/vSIM may initiate authentication and authorization procedures for the newly instantiated soft/vSIM and device at one or more various network infrastructure elements, possibly including third-party or private party elements in some embodiments. An example remote provisioning mechanism may follow known procedures, and on successful authentication of the soft/vSIM, the network system may provide the device with temporary routing indicia, e.g., an E.164 phone number and/or an IP address as noted previously. While this may be a default practice in an example implementation, it should be appreciated that it is possible for the sharing user to suggest or provide the phone number, or even for the shared service user to request one)
and
receiving, at the first mobile device, a service sharing confirmation message from the server associated with the telecommunications service provider, wherein the service sharing confirmation message alerts the first mobile device that the request is accepted (¶ [0033]: a registration completion message 366 may be provided to the host subscriber device 302 to inform the guest and/or the host that the guest has been registered and allowed to use the host subscriber device and share/consume the designated shared service).
Bachmutsky discloses all the subject matter of the claimed invention with the exception of wherein the service sharing message comprises a service sharing feature tag including a unique identification code associated with the second mobile device. Raleigh from the same or similar fields of endeavor discloses wherein the service sharing message comprises a service sharing feature tag including a unique identification code associated with the second mobile device (col. 6, lines 57-58: vSIM services may be provided through a sharing/rental plan or a per-transfer plan; col. 7, lines 29-33: A vSIM certificate may include an International Mobile Subscriber Identity (IMSI) number and its related authentication key (e.g., a blockchain ID), which are used to identify and authenticate subscribers). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky by providing vSIM services through a sharing plan by using vSIM certificate including IMSI number of Polehn. The motivation would have been to identify and authenticate subscribers (Polehn col. 7, lines 29-33), to guarantee security of a user's device by enabling removal of the vSIM from a stolen device, and to eliminate spoofing, since use of blockchain encryption prevents creation/use of a fake SIM (col. 11, lines 57-50).
Regarding claim 14 referring to claim 1, Bachmutsky discloses A method for accessing wireless communications services, the method comprising: ... (See the rejection for claim 1).
Regarding claim 18 referring to claim 1, Bachmutsky discloses A first mobile computing device configured to provide assistance to a second mobile computing device, the first mobile computing device comprising: one or more processors; at least one memory; and a service sharing component configured to share services by:  ... (¶ [0021]).

Regarding claims 3 and 15, Bachmutsky discloses 
wherein the request comprises an indication, by the second mobile device (Fig. 3B, ¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications), to perform a transaction by temporarily using a service of the first mobile device (¶ [0032]: one or more mapping relationships or correspondence may be, created, generated or otherwise obtained relative to the provisioned temporary phone number and/or IP address information and a plurality of parameters such as at least one of, including but not limited to, host service provider ID, guest location, host device ID, guest device ID, guest's original phone number etc., thereby binding the vSIM-based host service(s) to the guest for “personalizing” the vSIM on a temporary basis; ¶ [0033]: a registration completion message 366 may be provided to the host subscriber device 302 to inform the guest and/or the host that the guest has been registered and allowed to use the host subscriber device and share/consume the designated shared service), wherein the request comprises, in a service sharing feature tag, an identifier of the second mobile device (¶ [0032]: the guest 352 or the host 302 may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications), and
wherein the identifier of the second mobile device (¶ [0023]: One skilled in the art will recognize that SIMs may be implemented in one arrangement according to known Universal Integrated Circuit Card (UICC) standards based on the type of network (e.g., in a GSM network, the UICC may contain an application conventionally known as SIM, whereas in a UMTS network it may be provided as a USIM application, in a CDMA network it may be provided as a CSIM application, in an IMS network it may be provided as an ISIM application, and so on). Further, where a UICC card is provided with multi-network-compatible applications, it may be implemented as a removable user identity card or RUIM. For purposes of at least some embodiments of the present invention, the terms “SIM”, “virtual SIM”, “Soft SIM” or terms of similar import may be employed somewhat synonymously, and may generally encompass all such implementations regardless of which network technology is used in a service provider network; ¶ [0032]: the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device).
Bachmutsky discloses all the subject matter of the claimed invention with the exception of wherein the identifier of the ... mobile device is one of: Mobile Station International Subscriber Directory Number (MSISDN), international mobile station equipment identity (IMEI), International Mobile Subscriber Identity (IMSI), or any combination thereof. Raleigh from the same or similar fields of endeavor discloses wherein the identifier of the ... mobile device is one of: Mobile Station International Subscriber Directory Number (MSISDN), international mobile station equipment identity (IMEI), International Mobile Subscriber Identity (IMSI), or any combination thereof (col. 6, lines 57-58: vSIM services may be provided through a sharing/rental plan or a per-transfer plan; col. 7, lines 29-33: A vSIM certificate may include an International Mobile Subscriber Identity (IMSI) number and its related authentication key (e.g., a blockchain ID), which are used to identify and authenticate subscribers). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky by providing vSIM services through a sharing plan by using vSIM certificate including IMSI number of Polehn. The motivation would have been to identify and authenticate subscribers (Polehn col. 7, lines 29-33), to guarantee security of a user's device by enabling removal of the vSIM from a stolen device, and to eliminate spoofing, since use of blockchain encryption prevents creation/use of a fake SIM (col. 11, lines 57-50).

Regarding claims 4 and 16, Bachmutsky discloses 
wherein the request is validated by the server based on at least one permission parameter associated with the first mobile device (¶ [0032]: upon receiving the guest's credentials, registration of the guest user and remote provisioning for the vSIM may be performed upon authenticating the guest user, whereby a temporary phone number and IP address is allocated), and
wherein the at least one permission parameter associated with the first mobile device comprises: a set of pre-authorized users (¶ [0031]: Responsive to the vSIM instantiation request (and upon determining that the host subscriber is properly authorized/authenticated), a vSIM may be generated that may be preferably populated with information relative to at least a portion of the host subscriber's service profile, including, e.g., service plans, parameters, etc., which the host subscriber (sharer) wishes to share with one or more guests (sharees), as set forth at blocks 310, 40), time period (¶ [0029]: Enabling of virtual SIM for service sharing whereby the host subscriber and/or service provider activates the virtual SIM and enables service sharing for a specified duration; ¶ [0038]: the sharing host subscriber, shared service user or guest, or service provider, or a predefined timer, or any other event trigger on the end-user or operator device can invoke known procedures to dissociate the soft/vSIM from the shared service user and associated device, thus terminating the sharing of a designated service), with potential hysteresis parameters to prevent frequent sharing initiation/termination procedures, especially in fully automatic systems), maximum number of transactions, maximum number of calls, maximum minutes per call, maximum number of texts, maximum amount of data, or any combination thereof.

Regarding claims 5 and 17, Bachmutsky discloses 
wherein a transaction data record message is generated and transmitted by the server (¶ [0033]: In FIG. 3B, reference numerals 360 and 362 refer to appropriate network communication messages that may be effectuated for propagating suitable mapping information to the cloud platform 316 and/or other network infrastructure domains and elements, e.g., the guest's home network including HLR/VLR nodes, etc., as set forth in blocks 364, 504. In one embodiment of the present invention, a registration completion message 366 may be provided to the host subscriber device 302 to inform the guest and/or the host that the guest has been registered and allowed to use the host subscriber device and share/consume the designated shared service),
wherein an origination parameter of the transaction data record message is set to the identifier of the second mobile device and a parameter of the transaction data record is set to a unique identifier of the first mobile device (¶ [0032]: one or more mapping relationships or correspondence may be, created, generated or otherwise obtained relative to the provisioned temporary phone number and/or IP address information and a plurality of parameters such as at least one of, including but not limited to, host service provider ID, guest location, host device ID, guest device ID, guest's original phone number etc., thereby binding the vSIM-based host service(s) to the guest for “personalizing” the vSIM on a temporary basis, as set forth in blocks 358, 502. In accordance with the teachings of the present information, such mapping relationships may be propagated to suitable network infrastructure elements for facilitating appropriate routing of call and data sessions involving any shared services without violating extant normal call/session setup/routing protocols, procedures, techniques and methodologies. Furthermore, whereas some mapping relationships may be applied in the host subscriber provider (SP) network), and
wherein the ... identifier of the first mobile device (¶ [0023]: One skilled in the art will recognize that SIMs may be implemented in one arrangement according to known Universal Integrated Circuit Card (UICC) standards based on the type of network (e.g., in a GSM network, the UICC may contain an application conventionally known as SIM, whereas in a UMTS network it may be provided as a USIM application, in a CDMA network it may be provided as a CSIM application, in an IMS network it may be provided as an ISIM application, and so on). Further, where a UICC card is provided with multi-network-compatible applications, it may be implemented as a removable user identity card or RUIM. For purposes of at least some embodiments of the present invention, the terms “SIM”, “virtual SIM”, “Soft SIM” or terms of similar import may be employed somewhat synonymously, and may generally encompass all such implementations regardless of which network technology is used in a service provider network; ¶ [0032]: the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device.
Bachmutsky discloses all the subject matter of the claimed invention with the exception of wherein the unique identifier of the ... mobile device is one of: Mobile Station International Subscriber Directory Number (MSISDN), international mobile station equipment identity (IMEI), International Mobile Subscriber Identity (IMSI), or any combination thereof. Raleigh from the same or similar fields of endeavor discloses wherein the unique identifier of the ... mobile device is one of: Mobile Station International Subscriber Directory Number (MSISDN), international mobile station equipment identity (IMEI), International Mobile Subscriber Identity (IMSI), or any combination thereof (col. 6, lines 57-58: vSIM services may be provided through a sharing/rental plan or a per-transfer plan; col. 7, lines 29-33: A vSIM certificate may include an International Mobile Subscriber Identity (IMSI) number and its related authentication key (e.g., a blockchain ID), which are used to identify and authenticate subscribers). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky by providing vSIM services through a sharing plan by using vSIM certificate including IMSI number of Polehn. The motivation would have been to identify and authenticate subscribers (Polehn col. 7, lines 29-33), to guarantee security of a user's device by enabling removal of the vSIM from a stolen device, and to eliminate spoofing, since use of blockchain encryption prevents creation/use of a fake SIM (col. 11, lines 57-50).

Claims 2 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bachmutsky et al. (US 2020/0296572) in view of Polehn et al. (US 10,123,202) as applied to claim 1, and further in view of Raleigh et al. (US 2017/0201850).

Regarding claims 2, Bachmutsky discloses
wherein the request comprises an indication, by the second mobile device (Fig. 3B, ¶ [0032]: the guest 352 ... may initiate a number of operations with respect to performing a guest registration process and remote provisioning using vSIM as indicated by message flow 354. For example, the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device. Alternatively, such information may also be transmitted to the host subscriber device from the guest user's device using NFC or other device-to-device communications), to perform a transaction by temporarily using a service of the first mobile device (¶ [0033]: a registration completion message 366 may be provided to the host subscriber device 302 to inform the guest and/or the host that the guest has been registered and allowed to use the host subscriber device and share/consume the designated shared service), 
wherein transaction is one of: a telephone call, a text message, a multimedia message, or a data transaction (¶ [0023]: the host subscriber may receive/consume various services using the subscriber device 102 (e.g., voice services, data services, circuit-switched network services, packet-switched network services, VOIP services, OTT services, etc.) including value-added services or AIN-based services such as, e.g., call screening, prepaid calling, toll free calling, account card calling, family group calling, private number plan services, prefix free dialing (for instance, when making calls from abroad), call distribution services based on various call criteria (location, time, calling party, etc.), home area discounting, reverse charging, call transfer, call queuing, and the like, according to one or more host subscriber service plans or profiles that may be provided or identified in association with a SIM module).
Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the guest mobile device is associated with another account with a second, different telecommunications service provider. Raleigh from the same or similar fields of endeavor discloses wherein the guest mobile device is associated with another account with a second, different telecommunications service provider (¶ [1734]: the service selection includes information to specify sharing of the service plan with one or more other devices 100, e.g., as part of a managed device group. In some embodiments, the service selection includes information to specify assigning the service plan to one or more other devices 100, e.g., as part of a managed device group; ¶ [1772]: the user of the mobile device 100 selects a second service provider, and the first service provider accepts the selection of the second service provider from the mobile device 100). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by using a device selecting first service provider and other device selecting second service provider in a managed device group of Raleigh. The motivation would have been to enable subscribers of mobile wireless communication devices to view, research, select and customize service plans for one or more mobile wireless communication (Raleigh ¶ [0007]).

Regarding claim 8, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein a user of the first mobile device has an account with a first telecommunications service provider, and a second user of the second mobile device has an account with a second telecommunications service provider, and wherein the first telecommunications service provider is different than the second telecommunications service provider. Raleigh from the same or similar fields of endeavor discloses wherein a user of the first mobile device has an account with a first telecommunications service provider, and a second user of the second mobile device has an account with a second telecommunications service provider, and wherein the first telecommunications service provider is different than the second telecommunications service provider (¶ [1734]: the service selection includes information to specify sharing of the service plan with one or more other devices 100, e.g., as part of a managed device group. In some embodiments, the service selection includes information to specify assigning the service plan to one or more other devices 100, e.g., as part of a managed device group; ¶ [1772]: the user of the mobile device 100 selects a second service provider, and the first service provider accepts the selection of the second service provider from the mobile device 100). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by using a device selecting first service provider and other device selecting second service provider in a managed device group of Raleigh. The motivation would have been to enable subscribers of mobile wireless communication devices to view, research, select and customize service plans for one or more mobile wireless communication (Raleigh ¶ [0007]).

Claims 6, 7, 9-12, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bachmutsky et al. (US 2020/0296572) in view of Polehn et al. (US 10,123,202) as applied to claims 1 and 18, and further in view of Remash et al. (US 2016/0149966).

Regarding claims 6 and 20, Bachmutsky discloses 
wherein the method further comprises: determining a cost value of the request, wherein the cost value of the request (¶ [0033]: the guest device could be used, depending on availability, operational status, as well as the desire to consume/share host services on the original device; ¶ [0063]: an implementation of the present invention can provide a revenue opportunity for service providers by way of offering a service sharing service to its subscribers depending on billing arrangements for shared services).
Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the method further comprises: determining a cost value of the request, wherein the cost value of the request is based on a destination number associated with the request. Remash from the same or similar fields of endeavor discloses wherein the method further comprises: determining a cost value of the request, wherein the cost value of the request is (¶ [0116]: Messaging component 424 is configured to receive and present rejection/error messages from messaging component 408 in response to denial of a device switch request by request processing component 404 or request component 422; ¶ [0120]: In response to a device switch request to move a call to a prepaid user's handset, prepaid authorization component 502 is configured to communicate with the active charge system 504 to determine whether the user has sufficient cellular prepaid minutes/data to support the call on the handset ... When the bucket of minutes/data is depleted, any active calls on devices that consume minutes from the prepaid bucket are dropped, and from then on no new calls may be completed) based on a destination number associated with the request (¶ [0068]: To: “sip:pull-SP-active@ one.att.net”; ¶ [0073]: To: “sip:pull-VoLTE-active@one.att.net”). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by rejecting new calls after determining whether the user has sufficient cellular prepaid minutes/data to support the call on the handset in response to a device switch request to move a call to a prepaid user's handset of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Regarding claim 7, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein when the cost value is greater than a transaction charge threshold amount, denying the request. Remash from the same or similar fields of endeavor discloses wherein when the cost value is greater than a transaction charge threshold amount, denying the request (¶ [0116]: Messaging component 424 is configured to receive and present rejection/error messages from messaging component 408 in response to denial of a device switch request by request processing component 404 or request component 422; ¶ [0120]: In response to a device switch request to move a call to a prepaid user's handset, prepaid authorization component 502 is configured to communicate with the active charge system 504 to determine whether the user has sufficient cellular prepaid minutes/data to support the call on the handset ... When the bucket of minutes/data is depleted, any active calls on devices that consume minutes from the prepaid bucket are dropped, and from then on no new calls may be completed). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by rejecting new calls after determining whether the user has sufficient cellular prepaid minutes/data to support the call on the handset In response to a device switch request to move a call to a prepaid user's handset of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Regarding claim 9, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the request to share the service of the first mobile device is presented as an alert at the first mobile device. Remash from the same or similar fields of endeavor discloses wherein the request to share the service of the first mobile device is presented as an alert at the first mobile device (¶ [0150]: the user interface, (e.g., generated by interface component 426) to facilitate device switching on the softphone client 114 can prevent selection of unauthorized device switches by excluding such options from a device switch menu. For example, if no devices are twinned to a user's primary mobile device, interface component 426 can display a message indicating “no devices available for Device Switching.”; ¶ [0106]: Interface component 426 can generate a user interface that identifies a user's twinned devices and provides a menu with options to push a media sessions from the softphone client 114 to another (selectable) one of the user's twinned devices. The interface can also provide a menu with options to pull media sessions to the softphone client 114 from another (selectable) one of the user's twinned devices; ¶ [0116]: Messaging component 424 is configured to receive and present rejection/error messages from messaging component 408 in response to denial of a device switch request by request processing component 404 or request component 422). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by providing a menu with options to pull media sessions to the softphone client 114 from another (selectable) one of the user's twinned device and displaying a message indicating “no devices available for Device Switching” if no devices are twinned to a user's primary mobile device of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Regarding claim 10, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the alert is presented as a visual alert, an audio alert, a haptic alert, or any combination thereof. Remash from the same or similar fields of endeavor discloses wherein the alert is presented as a visual alert, an audio alert, a haptic alert, or any combination thereof (¶ [0150]: the user interface, (e.g., generated by interface component 426) to facilitate device switching on the softphone client 114 can prevent selection of unauthorized device switches by excluding such options from a device switch menu. For example, if no devices are twinned to a user's primary mobile device, interface component 426 can display a message indicating “no devices available for Device Switching.”; ¶ [0106]: Interface component 426 can generate a user interface that identifies a user's twinned devices and provides a menu with options to push a media sessions from the softphone client 114 to another (selectable) one of the user's twinned devices. The interface can also provide a menu with options to pull media sessions to the softphone client 114 from another (selectable) one of the user's twinned devices; ¶ [0116]: Messaging component 424 is configured to receive and present rejection/error messages from messaging component 408 in response to denial of a device switch request by request processing component 404 or request component 422). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by providing a menu with options to pull media sessions to the softphone client 114 from another (selectable) one of the user's twinned device and displaying a message indicating “no devices available for Device Switching” if no devices are twinned to a user's primary mobile device of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Regarding claims 11 and 19, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the alert is presented at a user interface at the first mobile device, and wherein the user interface displays: the identifier of the second mobile device, identifier of a second user associated with the second mobile device, image of the second user, name of the second user, location of the second user, affiliations of the second user, social media affiliations of the second user, types of services requested in the request, expected duration of service sharing, or any combination thereof. Remash from the same or similar fields of endeavor discloses wherein the alert is presented at a user interface at the first mobile device, and wherein the user interface displays: the identifier of the second mobile device (¶ [0107]: if the softphone client 114 (call it SP-1) has one active session (not on hold), interface component 114 is configured to generate and display a push menu. For example, the push menu can include one or more of the following options: ¶ [0109]: 2. “Push Active Call to [SP-2 Label/Name],” wherein interface component 426 is configured to display this option only if SP-2 is registered/twinned and if SP-1 does not have a call on hold), identifier of a second user associated with the second mobile device, image of the second user, name of the second user, location of the second user, affiliations of the second user, social media affiliations of the second user, types of services requested in the request, expected duration of service sharing, or any combination thereof. Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by displaying a push menu including SP-2 Label/Name of the registered/twinned of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Regarding claim 12, Bachmutsky in view of Polehn discloses all the subject matter of the claimed invention with the exception of wherein the alert is presented at a user interface at the first mobile device, and wherein the user interface displays an option to accept the request, an option to reject the request, an option to postpone the request, or any combination thereof. Remash from the same or similar fields of endeavor discloses wherein the alert is presented at a user interface at the first mobile device, and wherein the user interface displays an option to accept the request (¶ [0105]: request component 422 can prohibit the user from selecting the device switch requests described above that request processing component 404 is configured to deny/reject. In an aspect, the user interface, (e.g., generated by interface component 426) to facilitate device switching on the softphone client 114 can prevent selection of unauthorized device switches by excluding such options from a device switch menu; ¶ [0110]: 3. “Pull Active Call from Mobile Handset,” wherein interface component 426 is configured to display this option only if both devices are twinned/registered), an option to reject the request, an option to postpone the request, or any combination thereof. Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn by utilizing user interface to accept the call from the registered/twinned device of Remash. The motivation would have been to enable subscribers of mobile wireless communication devices to seamless movement of active media sessions between twinned communication devices (Remash ¶ [0001]).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bachmutsky et al. (US 2020/0296572) in view of Polehn et al. (US 10,123,202) as applied to claims 1 and 18, and further in view of Remash et al. (US 2016/0149966) as applied to claim 12, and further in view of Suri et al. (US 2012/0314852).

Regarding claim 13, Bachmutsky in view of Polehn and Remash discloses all the subject matter of the claimed invention with the exception of wherein when the option to postpone the request is selected, receiving via the user interface a value for a postponement time period. Suri from the same or similar fields of endeavor discloses wherein when the option to postpone the request is selected, receiving via the user interface a value for a postponement time period (¶ [0094]: he user can select the "call back" display area, an "answer" display area, "send to VM" for sending to voicemail, and an "end call" display area. Responsive to the user selecting the "call back" display area (block 506), a call back services software 328 or the telephony software 320 associates (block 512) the caller's number with the call back request, and performs (block 518) call back processing (See FIG. 7B discussion below). Besides a user selecting a "call back" display area, another trigger for the call back function can be that the caller is on hold for a certain period of time; ¶ [0100]: FIG. 7D illustrates an embodiment of a user interface display box including a call back reminder. In the embodiment, reminder 572 is displayed in front of the calendar and other items on the display and indicates the time since the call in the call back queue, 21 minutes and 29 seconds, and the caller's identifying information of name and company. The user may select "call back" causing call back services software 328 to send a message to telephony software 320 to initiate a call to the caller associated with this call back item.). Therefore, it would have been obvious to the person of ordinary skill in the art at the time of invention was made to modify the teaching of Bachmutsky in view of Polehn and Remash by triggering for the call back function can be that the caller is on hold for a certain period of time and indicating the time since the call in the call back queue of Suri. The motivation would have been to provide visual displays to assist a user in selecting call features (Suri abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466